PER CURIAM.
Eddie Lewis appeals from a judgment of conviction and sentence for first-degree felony murder, attempted robbery, and robbery. We affirm • the convictions but remand for resentencing of the first-degree murder only.
Section 782.04(1), Florida Statutes (1995), provides that first-degree murder is a capital felony, not a life felony, and is punishable by death or life in state prison without possibility of parole. The defendant’s twenty-five-year sentence of imprisonment for first-degree murder is therefore illegal. We vacate the defendant’s first-degree murder sentence and remand with instructions to resentence the defendant to life in prison without possibility of parole.
Affirmed in part, reversed and remanded in part.